Name: Council Regulation (EEC) No 4164/87 of 21 December 1987 on the application of Decision No 1/87 of the EEC-Malta Association Council again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  Europe;  monetary economics;  international trade
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 397 / 3 COUNCIL REGULATION (EEC) No 4164 / 87 of 21 December 1987 on the application of Decision No 1 / 87 of the EEC-Malta Association Council again amending Articles 6 and 1 7 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an association between the European Economic Community and Malta 0 ) was signed on 5 December 1970 and entered into force on 1 April 1971 ; Whereas a Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community andMalta ( 2 ) was signed in Brussels on 4 March 1976 and entered into force on 1 June 1976 ; Whereas under Article 25 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which is an integral part of the Agreement , the Association Council adopted Decision No 1 / 87 again amending Articles 6 and 17 ; Whereas it is necessary to apply this Decision in the Community , HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 / 87 of the EEC Malta Association Council shall be applicable in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER ( ») OJ No L 61 , 14 . 3 . 1971 , p . 2 . ( 2 ) OJ No L 111 , 28 . 4 . 1976 , p . 3 .